MEMORANDUM **
Arturo Islas Carrillo and Leticia Dahujan Orozco, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an *597immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings, Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir.2005).
We reject petitioners’ contention that the IJ violated due process by excluding a psychologist’s report because petitioners failed to demonstrate that the report would have affected the outcome of the proceedings. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (requiring prejudice to prevail on a due process challenge).
We are not persuaded that the petitioners’ removal will result in the deprivation of their children’s rights. See Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1012-13 (9th Cir.2005).
Petitioners’ motion to extend time to file the optional reply brief is denied.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.